Exhibit 10.44
 
FIRST AMENDMENT TO LOAN AGREEMENT




This First Amendment to Loan Agreement (this “First Amendment”) is made this 7th
day of February, 2011, by and between METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation (“Lender”), and ORM TIMBER OPERATING COMPANY II, LLC, a
Delaware limited liability company (“Borrower”), with reference to the following
recitals of fact:


A.           Lender and Borrower are parties to that certain Loan Agreement
dated as of September 1, 2010 (the "Loan Agreement"), executed in connection
with a loan (the "Loan") made by Lender to Borrower in the original principal
amount of $11,000,000.  The Loan is secured by certain timberlands and related
assets situated in Lewis County, Washington and Clackamas and Marion Counties,
Oregon.  Capitalized terms used but not defined herein shall have the meanings
given in the Loan Agreement.


B.           Pursuant to Section 2.6.2 of the Loan Agreement, Borrower is
obligated to obtain legally enforceable access easements appurtenant to the
portion of the Riffe Lake Timberlands identified on Schedule 2.6.2 of the Loan
Agreement.  Borrower has requested that Lender waive the requirement to cure the
lack of established legal access for the portion of the Riffe Lake Timberlands
identified on Exhibit A attached hereto and incorporated herein (the “Non-Access
Riffe Lake Timberlands”).  Lender has agreed to afford such a waiver on the
condition that the value of the Non-Access Riffe Lake Timberlands shall not be
included in the Loan to Value Ratio as described in Section 5.4 of the Loan
Agreement, as more fully provided in this First Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:


1.           Status of Existing Loan.  Borrower acknowledges for the benefit of
Lender that the Note, the Loan Agreement, the Deeds of Trust and the other Loan
Documents all comprise valid and binding obligations enforceable in accordance
with their terms, and that Borrower has no offset or defense against the
indebtedness evidenced by the Note or any of the obligations set forth in the
Loan Documents.


2.           Access to Timberlands.  Borrower and Lender agree that the
Non-Access Riffe Lake Timberlands are excluded from the covenant regarding the
procurement of access easements set forth in the last paragraph of Section 2.62
of the Loan Agreement, and Section 2.6.2 is hereby modified accordingly.  Such
covenant shall continue to apply to the balance of the Riffe Lake Block
described in Schedule 2.6.2.


3.           Loan to Value Ratio.  The definition of Timberlands used in Section
5.4 of the Loan Agreement, to calculate the Loan to Value Ratio is hereby
modified to exclude the Non-Access Riffe Timberlands.  This change in the
definition of Timberlands shall apply only to this Section 5.4 of the Loan
Agreement.  The Loan to Value Ratio threshold of Forty Percent (40%) set forth
in Section 5.4.2 of the Loan Agreement remains unmodified and in effect.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Miscellaneous.  Borrower and Lender hereby agree that all
references in the Loan Documents to the Loan Agreement shall mean the Loan
Agreement as amended by this First Amendment.


5.           Counterparts.  This First Amendment may be executed in multiple
counterparts and any counterpart may be executed by one or more of the parties
hereto with the same effect as if all parties had executed the same counterpart.


6.           No Waiver. Lender’s execution and delivery of this First Amendment
and the accommodations set forth herein do not comprise a course of dealing
between the Lender and Borrower, and nothing hereunder shall operate as a waiver
of any rights of Lender to require strict performance of and to enforce the
obligations set forth in the Loan Agreement and the other Loan Documents.


7.           Reaffirmation.  Except as specifically amended by this First
Amendment, the Loan Agreement shall remain unmodified and in full force and
effect.  Borrower hereby reaffirms for the benefit of Lender, each and every one
of the terms and provisions of the Loan Agreement as originally set forth
therein.




[signatures follow on next page]
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.
 

 
LENDER:
METROPOLITAN LIFE INSURANCE
   
COMPANY, a New York corporation
                           
By:
     
Printed Name:
     
Title:
                           
BORROWER:
ORM TIMBER OPERATING COMPANY II, LLC, a
    Delaware limited liability company              
 
By:
Olympic Resource Management LLC, a  
 
  Washington limited liability company  
 
  Its Manager                          
 
  By:      
 
  Printed Name:      
 
  Title:  

 


CONSENT OF GUARANTOR


The undersigned, ORM TIMBER FUND II, INC., a Delaware corporation (“Guarantor”),
is the Guarantor of the Loan pursuant to that certain Guaranty dated as of
September 1, 2010 (the “Guaranty”).  Guarantor hereby consents to the terms and
provisions of the foregoing First Amendment to Loan Agreement and agrees that
its obligations under the Guaranty remain unmodified and in full force and
effect with respect to the Loan Agreement as so amended.  Guarantor hereby
reaffirms the terms and obligations arising under the Guaranty as of the date
hereof.



 
GUARANTOR:
ORM TIMBER FUND II, INC.,     a Delaware corporation               By:
Olympic Resource Management LLC,
     
Its Manager
                          By:           David L. Nunes         President and CEO

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Non-Access Riffe Lake Timberlands




The following portions of the Riffe Lake Block:


Parcel A:


South half of the Northwest quarter; the Southwest quarter; the West half of the
Southeast quarter of Section 4;
All of Section 8, except the Southeast quarter;
All of Section 9;
All of Section 17, all in Township 11 North, Range 5 East, W.M., County of
Lewis, State of Washington.


Parcel B:


Northeast quarter of the Southwest quarter and the Southeast quarter of the
Northwest quarter, Section 32, Township 12 North, Range 4 East, W.M., County of
Lewis, State of Washington.
EXCEPT that portion described as follows:  Beginning at the Northwest corner of
said Southeast quarter of the Northwest quarter;
Thence South 88°10'29" East 1,333.79 feet;
Thence South 1°22'58" West 971.98 feet;
Thence North 52°14'46" West 1,656.44 feet to the point of beginning.
 
 

4